DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments have been considered, and overcome the objections to the specifications, the 112(a) rejections, and most of the 112(b) rejections.  However, the 112(b) rejection regarding the “value” of the cryptographic hash function still stands and has not been overcome.  The examiner notes that the claim is still unclear as a whole.  The claim recites:
“performing a randomness generation sub-protocol for distributed generation of a random value amongst the set of servers”
“broadcasting, by each server, a cryptographic hash function of the server’s randomly generated polynomial to the other servers in the set of servers”
“sending, by each server, the server’s value of the cryptographic hash function of the randomly generated polynomial to the other servers in the set of servers”.
The claim recites broadcasting a cryptographic hash function of the server’s polynomial as well as sending a value of the cryptographic hash function of the server’s polynomial.  Is it broadcasting and sending the same thing?  A hash function of a polynomial and a value of a hash function of a polynomial appear to be synonymous, since a hash of a polynomial would result in a value.  Is the value intended to mean the result of the hash?  Is it both broadcasting and sending the same value?  Also, the claim recites that the sub-protocol is used to generate a random value amongst the set of servers, it appears this step is not computed in any of the limitations.  Each server has performed a hash of a random polynomial, but there appears to be no step where the one value is distributed.   It is unclear if each server’s “value” is the same value that is “for distributed generation”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite “sending, by each server, the server’s value of the cryptographic hash function of the randomly generated polynomial”.  However, it is unclear what the value is referring to.  Earlier in the claim, a randomness generation sub-protocol for distributed generation of a random value” is recited.  Is this the same random value? Is this the same random value as that recited in the preamble as well?  Does each server compute the same random value?   This computation is not recited in the claim, so it is unclear what “its value” is referring to.  Is some value input into the polynomial?  The claim as a whole is unclear.

The claims have been searched as best understood at this time, and no prior art was found which anticipates or makes the claims obvious.  However, due to the nature of the 112 rejections, a new search will need to be performed once the claims are clarified and the examiner may go final if prior art is found at the time of the updated search, if the amendments necessitate a new scope of search.

Relevant Prior Art
	The following prior art references are relevant to applicant’s disclosure:
The references provided by applicant that were discussed in the PCT search report, for the reasons disclosed therein.
Ranellucci et al. (US 2020/0153640) which teaches:  A method for signing a message, comprising performing a first Multi-Party Computation (MPC) process by multiple parties to compute a pseudorandom function, an input of the first MPC process comprises shares of a private signing key, each share is held by each party, the message is an input value to the pseudorandom function. The output of the first MPC process comprises multiple pairs of shares, each party holding a pair of shares, wherein each pair comprises a first value used for the MPC signing process and a second verifying value used for verifying correctness of the values provided by the multiple parties for the MPC signing process, and computing the signature on the message by performing an MPC signing protocol on the message, the MPC signing protocol receives as input shares of the output of the pseudorandom function from the multiple parties, and the message to be signed – see abstract.
Smart (US 2012/0002811) which teaches: The process according to the invention is a form of secure multi-party computation ( SMPC), but makes two mild simplifying assumptions to the standard SMPC model, enabling much more efficient protocols and reduced network assumptions. Our protocol requires, apart from the isolated trusted modules, only reliable broadcast between the set of players, and secure channels from the data providers to the set of players doing the computation. We also require secure communication from the trusted modules to their associated player, this can either be accomplished via encryption or more probably in practice by physical locality…As mentioned above, we also need to consider what communication infrastructure is assumed to be given. In the "secure channels model" we assume perfectly secure channels exist between each player; in the "broadcast model" we assume there exists a broadcast channel linking all players. Use of the broadcast channel model has a minor 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA C LEWIS/Primary Examiner, Art Unit 2495